Order unanimously reversed on the law with costs, cross motion granted and complaint and cross claims against defendant Fire Star Homes Corporation dismissed. Memorandum: Defendant Fire Star Homes Corporation (Fire Star) contends that Supreme Court erred in denying its cross motion for summary judgment dismissing the complaint and all cross claims against it. We agree. Fire Star met its initial burden by tendering evidentiary proof in admissible form that defendant Gahan Corporation (Gahan) is an independent contractor for whose negligence Fire Star is not liable (see, Kleeman v Rheingold, 81 NY2d 270, 273-274). Neither plaintiff nor Gahan raised an issue of fact regarding control of Gahan’s work by Fire Star that requires a trial (see, Zuckerman v City of New York, 49 NY2d 557, 562). (Appeal from Order of Supreme Court, Nassau County, Molloy, J. — Summary Judgment.) Present — Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.